      Case 2:19-cv-00341 Document 23 Filed on 11/02/20 in TXSD Page 1 of 2
                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                               November 02, 2020
                         UNITED STATES DISTRICT COURT
                                                                                David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

RODNEY JOHNSON,                              §
                                             §
        Plaintiff,                           §
VS.                                          § CIVIL ACTION NO. 2:19-CV-341
                                             §
DALE WAINWRIGHT, et al,                      §
                                             §
        Defendants.                          §

ORDER ADOPTING AMENDED MEMORANDUM AND RECOMMENDATION
        TO RETAIN CASE AND DISMISS CERTAIN CLAIMS

       On September 23, 2020, United States Magistrate Judge Jason B. Libby issued his

“Amended Memorandum and Recommendation to Retain Case and Dismiss Certain

Claims” (D.E. 18). The parties were provided proper notice of, and opportunity to object

to, the Magistrate Judge’s Memorandum and Recommendation. FED. R. CIV. P. 72(b); 28

U.S.C. § 636(b)(1); General Order No. 2002-13. No objections have been timely filed.

       When no timely objection to a magistrate judge’s memorandum and

recommendation is filed, the district court need only satisfy itself that there is no clear

error on the face of the record and accept the magistrate judge’s memorandum and

recommendation. Guillory v. PPG Industries, Inc., 434 F.3d 303, 308 (5th Cir. 2005)

(citing Douglass v. United Services Auto Ass’n, 79 F.3d 1415, 1420 (5th Cir. 1996)).

       Having reviewed the findings of fact and conclusions of law set forth in the

Magistrate Judge’s Amended Memorandum and Recommendation (D.E. 18), and all

other relevant documents in the record, and finding no clear error, the Court ADOPTS as

its own the findings and conclusions of the Magistrate Judge. Accordingly, the Court
1/2
      Case 2:19-cv-00341 Document 23 Filed on 11/02/20 in TXSD Page 2 of 2




RETAINS the RLUIPA claim against Bryan Collier and Evelyn Castro in their official

capacities only for declaratory and injunctive relief. It is further ORDERED that

             (1) Dale Wainwright, Chairman Texas Board of Criminal Justice be

                  dismissed from this action;

             (2) David Gutierrez, TDCJ Parole Division, and the unknown defendants be

                  DISMISSED from this action;

             (3) Plaintiff’s RLUIPA claim for monetary damages against all Defendants

                  be DISMISSED with prejudice;

             (4) Plaintiff’s constitutional and new state law claims (negligent and

                  intentional infliction of emotional distress, invasion of privacy, and

                  negligence) be DISMISSED with prejudice from this action; and

             (5) Plaintiff’s state law claim under the Texas Religious Freedom

                  Restoration Act (TRFRA) be DISMISSED with prejudice as frivolous

                  and/or for failure to state a claim for relief.

       ORDERED this 2nd day of November, 2020.

                                               ___________________________________
                                               NELVA GONZALES RAMOS
                                               UNITED STATES DISTRICT JUDGE




2/2
